                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District ofNew York
                                                    610 Federal Plaza
                                                    Central Islip, New York 11722


                                                    September 26, 2019
                                                                                    FILED
EXPARTE
                                                                                    CLERK
UNDERSEAL
                                                                           9/27/2019 9:45 am
The Honorable Joan M. Azrack                                                 U.S. DISTRICT COURT
United States District Comi                                             EASTERN DISTRICT OF NEW YORK
Eastern District of New York                                                 LONG ISLAND OFFICE
924 Federal Plaza
Central Islip, New York 11722

              Re:     United States v. McPa1t land & Spota
                      Criminal Docket No. 17-CR-587 (JM.A)

Dear Judge Azrack:

                The government submits this letter to respectfully request pemlission to disclose
the Grand Jury testimony of Detective Brian Draiss to his attorney Kevin Keating, Esq. The
transcript will be disclosed for a discrete purpose, namely to allow Mr. Keating to confer with
his client concerning upc01ning testimony in a state comt proceeding. Further, we
respectfully request that the Comt grant the application with the caveat that Mr. Keating is
prohibited from disseminating the transcript, as it contains colloquy with grand jurors.
Finally, we request permission to provide this letter to Mr. Keating so that he is aware of this
request and the Comt's orders, if any.

              Thank you for your consideration.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:                  /s/
                                                    Nicole Boeckmann
                                                    Assistant U.S. Attorney
                                                    (631) 715-7855
SO ORDERED:
 Isl JMA
JOAN M. AZRACK, U.S.D.J.
 9/2712019
